Citation Nr: 0100565	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected right shoulder disability. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1998 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which claims of 
entitlement to service connection for a right shoulder 
disability and for headaches were granted, each of which was 
assigned a noncompensable evaluation.  The veteran appealed 
the assigned disability ratings. 

In October 2000, a hearing was held in before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).


FINDINGS OF FACT

1.  The veteran has had no malunion of the clavicle and 
scapula or nonunion without loose movement, and he has full 
range of motion of the right shoulder.

2.  Hearing testimony presented by the veteran in 1998 is 
corroborated by clinical findings reflecting that his 
service-connected right shoulder disability is productive of 
functional impairment due to pain.

3.  The veteran has daily headaches which require the use of 
prescribed medication.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a 
right shoulder disability have been met since December 8, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.400, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2000).

2. The criteria for a 10 percent disability rating for 
headaches have been met since December 8, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.400, 4.21, 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensable evaluations 
for his service-connected right shoulder disability and 
headaches.  In the interest of clarity, after a brief review 
of the law and VA regulations which are common to both 
issues, the two issues on appeal will be discussed 
separately.

Increased Evaluations - Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to these two disabilities, remains 
an "original claim" and is not a new claim for increase. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126. 

1.  Entitlement to an increased disability rating for a 
service-connected right shoulder disability.

Factual Background

Service medical records which document that the veteran was 
seen in April 1995 due to a separated shoulder.  X-ray films 
which were taken were negative.  In May 1995, the veteran was 
seen due to complaints of pain in the right shoulder.  
Localized tenderness of the right acromioclavicular joint was 
noted and an assessment of acromioclavicular sprain was made.  
The September 1997 separation examination revealed an 
abnormality of the right shoulder manifested by limitation of 
motion.

The veteran filed his original claim of entitlement to 
service connection for a right shoulder disability in March 
1998.  By rating action of April 1998, the RO granted service 
connection for a right shoulder disability, for which a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

In a statement submitted by the veteran in May 1998, he 
indicated that his shoulder disability had worsened since his 
separation from service.   

The veteran presented testimony at a hearing held at the RO 
in December 1998.  He testified that he was taking medication 
for his shoulder disability and had been receiving VA 
treatment for it.  He stated that his right shoulder 
disability was productive of fatigue and weakness and 
mentioned that he was unable to was unable to lift or carry 
anything of significant weight.  He testified that he 
experienced daily pain in the shoulder and had experienced 
occasional swelling and limitation of motion.  The veteran 
indicated that he had lost a well paying job with an 
engineering firm performing environmental testing on smoke 
stacks due to his shoulder disability.  

At the hearing, VA medical records were submitted.  The 
records show that in 1998, the veteran complained of neck and 
shoulder pain.  X-ray films of the right shoulder were taken 
September 1998 which were normal, demonstrating no evidence 
of fracture or dislocation and showing that the joint spaces 
were within normal limits.  

A VA examination of the joints was conducted in June 1999.  
The medical history indicated that the veteran sustained a 
sport related injury to the shoulder while in service, 
resulting in a separated shoulder.  He complained of chronic 
shoulder pain of varying severity and shoulder popping.  It 
was noted that the veteran was an employee of an electronic 
and appliance store as a sales counselor, but that he had 
previously been working in the warehouse where he was having 
marked problems doing that work, which involved lifting, 
carrying and reaching overhead. 

On physical examination, prominence of the right 
acromioclavicular joint was shown.  There was tenderness to 
palpation directly over the right acromioclavicular joint.  
Range of motion testing revealed flexion of 155/170 degrees, 
abduction of 180/180 degrees, internal rotation of 60/90 
degrees, and external rotation of 90/90 degrees.  There was 
pain on range of motion testing of the right shoulder.  The 
right shoulder had strength of 5/5.  Supraspinous stress test 
was negative.  The examination did reveal a positive 
impingement sign and some acromioclavicular joint cracking 
and popping on range of motion testing.  X-ray films taken in 
June 1999 were normal.  An impression of residuals of right 
acromioclavicular joint separation - impingement syndrome was 
made.  The examiner commented that pain on motion was shown 
and that certainly, the pain could further limit functional 
ability during flare-ups with increased use.  

The veteran presented testimony at a hearing held before a 
member of the Board in October 2000.  He testified that he 
had limited range of motion of the right shoulder and 
suffered from chronic shoulder pain on a daily basis, as well 
as experiencing weakness, fatigue and stiffness every 
morning.  He indicated that his shoulder disability had 
caused him to miss work.  The veteran testified that he was 
taking pain medication but was not undergoing physical 
therapy.  He stated that the shoulder was initially injured 
while playing soccer during service.   

Relevant law and regulations

The veteran's right shoulder disability is currently assigned 
a noncompensable evaluation under Diagnostic Code 5203, 
pertaining to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a.  That provision allows for a compensable 
rating for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement 
(10 percent), and for dislocation of the clavicle or scapula, 
or for nonunion of the clavicle or scapula with loose 
movement (20 percent).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2000).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2000).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

Analysis

Initial matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
Accordingly, the Board will proceed to a decision on the 
merits.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

With respect to an increased disability rating under 
Diagnostic Code 5203, in order for a 10 percent disability 
rating to be assigned, either malunion or nonunion without 
loose movement of the shoulder must be shown.  In this case, 
a 10 percent rating is not warranted under the schedular 
criteria, because the veteran does not have malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula, 
without loose movement.  Indeed, the 1999 VA examination, 
which has been reported in detail above, identified no such 
symptomatology of the veteran's right shoulder and X-ray 
films were within normal limits.  In short, the requirements 
for a compensable disability rating under Diagnostic Code 
5203 have not been met.  
See 38 C.F.R. § 4.31 (2000).

The Board has also given consideration to rating the 
veteran's disability under a Diagnostic Code other than 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Assignment of a disability rating under Diagnostic Code 5200 
[ankylosis of scapulohumeral articulation] is not warranted 
because the veteran does not have such ankylosis.  A 
disability rating under Diagnostic Code 5201 [limitation of 
motion of arm] is not warranted because there is no evidence 
of limitation of motion which would warrant a compensable 
evaluation under that code.  A disability rating under 
Diagnostic Code 5202 [other impairment of humerus] is not 
appropriate, since no impairment of the humerus has been 
medically demonstrated.

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the evidence supports a finding 
that there is additional functional impairment such as 
weakness, loss of range of motion and the like due to pain.  
In hearing testimony provided by the veteran in 1998, he 
stated that his right shoulder disability was productive of 
fatigue and weakness and mentioned that he was unable to was 
unable to lift or carry anything of significant weight.  He 
testified that he experienced daily pain in the shoulder and 
had experienced occasional swelling and limitation of motion.  

The veteran's hearing testimony was corroborated by the 
finding made during the 1999 VA examination, at which time an 
impression of residuals of right acromioclavicular joint 
separation - impingement syndrome was made and the examiner 
commented that pain on motion was shown and that the pain 
could further limit functional ability during flare-ups with 
increased use.  Accordingly, the Board concludes that that a 
10 percent evaluation is warrant pursuant to consideration of 
38 C.F.R. §§ 38 C.F.R. § 4.40, 4.45.

Having determined that a 10 percent evaluation is warranted, 
the Board points out that a claim placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case here with the right 
shoulder disability, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as discussed above, separate 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  See 38 C.F.R. § 3.400 (2000).  
Accordingly, the Board must take into consideration the 
applicability of "staged ratings," pursuant to Fenderson.

In hearing testimony provided on December 8, 1998, the 
veteran identified specific functional impairment 
attributable to his right shoulder disability, including pain 
on motion.  His testimony was corroborated by clinical 
findings made upon VA examination, at which time the examiner 
documented limited motion with pain upon range of motion 
testing and indicated that the pain could further limit 
functional ability during flare-ups with increased use.  In 
short, it appears that the criteria for a 10 percent 
evaluation for the veteran's right shoulder disability is 
warranted effective from December 8, 1998.  Prior to that 
time, the veteran had not provided detailed information 
following his discharge from service, with respect to the 
nature and severity of any functional impairment caused by 
his right shoulder disability, nor was there any post-service 
evidence dated prior to December 1998 which identified such 
functional impairment or indicated that a compensable 
evaluation was warranted.  Accordingly, a 10 percent 
evaluation is granted from December 1998 forward. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected headaches.

Factual Background

The veteran's service medical records documented that the 
veteran was seen on several occasions due to complaints of 
headaches.  An entry dated in April 1997 shows that a 
diagnosis of chronic headaches with rare migraine was made.  
Upon separation examination conducted in September 1997 a 
neurological evaluation was negative.  However, the veteran 
subjectively noted that he had experienced frequent and 
severe headaches.  

The veteran filed his original claim of entitlement to 
service connection for headaches in March 1998.  By rating 
action of April 1998, the RO granted service connection for 
headaches for which a noncompensable evaluation was assigned 
under Diagnostic Code 8100.  

In a statement submitted by the veteran in May 1998, he 
indicated that although headaches may not have shown upon his 
separation examination, he suffered from headaches on an 
average of 5 days a week.

The veteran presented testimony at a hearing held at the RO 
in December 1998.  He testified that he suffered from 
headaches daily with associated chronic pain.  He stated that 
the pain could be incapacitating, rendering him unable to 
function in his normal activities of daily living and his 
job, both during military service and thereafter.  He 
testified that about 4 times a week he experienced headache 
pain of such severity that he had to lie down and stated that 
he had missed work, on account of headaches, approximately 4-
5 times since his discharge from service.  He stated that he 
was taking medication about 3 times a day.  

At the hearing VA medical records were submitted.  The 
records show that in September 1998, the veteran complained 
of headaches.  

A VA neurological examination was conducted in June 1999.  
The medical history revealed that the veteran started having 
headaches around 1991 or 1992 about once of twice a week.  It 
was noted that he had experienced stress headaches since 
around 1997 with associated symptoms including dizziness, and 
photophobia, but rarely nausea.  The veteran also complained 
of a feeling of fatigue and tiredness.  An evaluation of the 
visual fields and nerves revealed no abnormalities.  A motor 
examination showed no drift.  Sensory examination was largely 
intact except for a right leg scar.  Strength was 5/5.  The 
examiner concluded that the veteran appeared to have mixed 
type headaches which included migraine and tension type 
headaches.  For frequent headaches, the examiner recommended 
prescribing prophylactic medication or considering using 
Amitriptyline. 

The veteran presented testimony at a hearing held before a 
member of the Board in October 2000.  He testified that he 
experienced daily headaches.  He indicated that in the heat 
and bright sunlight his headaches increased.  He stated that 
he took pain medication daily for his headaches and that his 
symptoms also included nausea, dizziness, cold sweats and 
photophobia.  

Relevant law and regulations

The veteran's service-connected headaches, which have been 
diagnosed as mixed type headaches including migraine and 
tension headaches, have been rated as noncompensably 
disabling by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000) [migraine headaches]. 

Under Diagnostic Code 8100, a zero percent evaluation is 
warranted for migraine headaches with less frequent attacks.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  According to Webster's New 
World Dictionary of American English, Third College Edition 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2000).

Analysis

As an initial matter, the Board believes that all available 
relevant evidence has been obtained and that VA's statutory 
duty to assist has been fulfilled as to this issue.

Evaluations under Diagnostic Code 8100 are based on the 
frequency and severity of headaches.  The evidence reflects 
that in hearing testimony provided in both 1998 and 2000 the 
veteran in reported having daily headaches.  However, the 
rating criteria further specifies that the attacks be 
prostrating in nature in order for a compensable evaluation 
to be warranted.  The veteran has reported that his headaches 
are accompanied by chronic pain and symptoms which 
occasionally include nausea, dizziness, photophobia and cold 
sweats.  

After having considered the matter, the Board believes that, 
notwithstanding the lack of prostrating attacks, the medical 
evidence, as well as the veteran's own testimony, documents 
daily headaches for which he must constantly take medication.  
In the opinion of the Board the functional loss, which 
includes the veteran's reported lost time at work on 
occasion, is consistent with the assignment of a 10 percent 
disability rating.  Accordingly, a 10 percent rating is 
assigned.

As discussed with respect to the previous issue, is the 
circumstances presented in this case the Board must take into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  In hearing testimony provided on December 8, 
1998, the veteran provided information regarding the 
frequency and severity of his headaches.  This testimony was 
consistent with complaints and findings made upon VA 
examination conducted in 1999 and hearing testimony provided 
in October 2000.  In short, it appears that the criteria for 
a 10 percent evaluation for the veteran's service-connected 
headaches is warranted effective from December 8, 1998.  
Prior to that time, the veteran had not provided detailed 
information following his discharge from service with respect 
to the frequency and severity of his headaches, nor was there 
any post-service evidence dated prior to December 1998 which 
indicated that a compensable evaluation was warranted.  See 
38 C.F.R. § 3.400 (2000).  Accordingly, a 10 percent 
evaluation is granted from December 8, 1998 forward. 



ORDER

Entitlement to 10 percent disability rating for a right 
shoulder disability, effective from December 8, 1998, is 
granted, subject to the regulations governing the payment of 
monetary benefits.

Entitlement to 10 percent disability rating for headaches, 
effective from December 8, 1998, is granted, subject to the 
regulations governing the payment of monetary benefits. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

